Title: To James Madison from William C. C. Claiborne, 13 February 1809
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Feby. 13th. 1809.

A Mail from Washington, by the way of Fort Stoddart arrived on this morning, but has brought me no official Communications.  Mr. Julien Poydras, (who is avowedly friendly to the General and local Administration) has been elected by the Territorial Legislature a Delegate to Congress, for the ensuing two years; Doctor Watkins, was the candidate in opposition & is understood here, to have received all the Support, which Mr. Daniel Clark could give him; But on counting the Votes, there appeared 20 for Poydras, and five (only) for Watkins.
A base faction in this City, composed principally of Burrites and Englishmen, are making every exertion to excite disunion and disorder.  A paper, Called "La Lanterne Magique" is devoted to their views, and I much fear, that among a people (like the Louisianians) who are still for the most part strangers to our Government, Laws, and Language, the libellous publications, which weekly appear against the Government and its officers, will make some unfavorable impressions.  The Legislature however are almost unanimous in approving the measures of Government, and I am happy to add, that without the City of New-Orleans, little or no dissatisfaction is expressed. I have the honor to be, Sir, very respectfully, yo: hble servt.

William C. C. Claiborne

